Citation Nr: 1040161	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative intervertebral disc disease (hereinafter "IVDS").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to December 
1984.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2007 rating decision, in which 
the RO denied the Veteran's claim for an increased rating.

In April 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.

In August 2009, the case was remanded for additional notice and 
development.  Upon completion of the above, the case has been 
returned to the Board for further appellate consideration.

The appeal again is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.

During the April 2009 Travel Board hearing, the Veteran 
raised a claim for service connection for a cervical spine 
disorder, but this issue has not been adjudicated by the 
agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


REMAND

In compliance with the Board's August 2009 remand, VA gave the 
Veteran additional notice of what was needed to substantiate his 
increased rating claim, asked him to identify any information 
and/or evidence pertinent to his claim, obtained and associated 
additional VA treatment records, provided an orthopedic 
examination in March 2010, readjudicated the claim, and issued a 
supplemental statement of the case (SSOC) in June 2010.  

Not all of the action requested in the August 2009 remand has 
been accomplished.  The information requested on the prior remand 
remains necessary to properly address the appellant's claims.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

On page 4 of the August 2009 remand, in enumerated paragraph 3, 
the Board stated that the Veteran should be provided a 
neurological examination if neurological symptoms were found.  
Under HISTORY in the report of the March 2010 VA examination, the 
examiner reported the following:  "he does have numbness in the 
left lower extremity down to the calf.  This increases with 
sitting."   Under PHYSICAL EXAMINATION in the same report, it 
was noted that the Veteran "reports decreased sensation 
throughout the left lower extremity in a non-dermatomal 
distribution today, really from the knee down through the foot.  
This would be in the L4, L5, S1 distributions but is 
symmetrically decreased in all those distributions."   It 
appears neurological symptoms were found.

Given these findings, the nature of the Veteran's lumbar spine 
disability, his testimony and private treatment records 
reflecting complaints, and diagnoses, of sciatica and 
radiculopathy of the left lower extremity, the Board concludes 
that a remand for a neurological examination is warranted.  In 
this regard, the Board notes that VA's spinal rating criteria 
provide for separate ratings for orthopedic and neurological 
symptoms associated with IVDS.  

In addition to the action requested above, VA should also 
undertake any other development or notification action deemed 
warranted prior to readjudicating the matter on appeal.  The 
readjudication of the appeal should include consideration of all 
evidence added to the record since the last adjudication of the 
claim, to include whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent with 
the facts found) pursuant to the decision in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether a separate rating for 
neurological symptoms are warranted.  See Esteban v. Brown, 6 
Vet. App. 259 (1994) (holding that a veteran is entitled to 
separate ratings for each residual arising from a single 
disability only if none of the symptomatology for one condition 
is duplicative or overlapping with symptomatology of the other 
condition).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, schedule the Veteran 
for a VA neurological examination, to 
ascertain the nature and severity of his 
IVDS of the lumbar spine.  The entire 
claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies (to include EMG/NCS, if deemed 
warranted) should be accomplished (with all 
findings made available to the examiner 
prior to completion of the report), and all 
clinical findings should be reported in 
detail.

The examiner should identify the existence, 
and frequency or extent, as appropriate, of 
all neurological symptoms associated with 
the Veteran's lumbar spine disability.  The 
examiner should also offer an opinion as to 
whether the Veteran has any separately 
ratable neurological residual (in addition 
to orthopedic residuals) as a manifestation 
of his service-connected spine disability 
and, if so, identify the nerve(s) involved 
and note whether the impairment is 
manifested by complete paralysis, or mild, 
moderate, or severe incomplete paralysis, 
neuralgia or neuritis.  The examiner should 
also comment on the frequency and duration 
of any incapacitating episodes (episodes of 
signs and symptoms that require bed rest 
prescribed by a physician and treatment by 
a physician, if any), specifically, 
whether over the last 12-month period, 
the Veteran's incapacitating episodes 
had a total duration of (a) at least 1 
week but less than 2 weeks; (b) at 
least 2 weeks but less than 4 weeks; 
(c) at least 4 weeks but less than 6 
weeks; or (d) at least 6 weeks.  The 
examiner should discuss the chronicity of 
the Veteran's symptoms, whether such 
symptoms are constant, or nearly constant, 
and the effect of such symptoms on the 
Veteran's occupational adaptability.

The examiner should set forth all 
examination findings and the complete 
rationale for any conclusions reached in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's increased rating claim, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  Document consideration of 
whether "staged ratings," pursuant to the 
Hart decision, cited to above, and whether 
a separate rating for neurological 
symptoms, pursuant to the Esteban decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).

[Continued on following page]


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


